There is no common-law liability to support needy parents. From the natural duty of supporting them, a request to supply them with necessaries cannot be implied. Lebanon v. Griffin, 45 N.H. 558. Persons of sufficient ability are, by statute, liable to maintain their parents when standing in need of relief. But the statute empowering a town, that performs its duty of relieving such parents, to enforce the liability of the children, does not authorize a volunteer to enforce it. Gen. St., c. 74, ss. 1, 8, 9, 10. In the case supposed in the reserved question, the defendant would not be liable.
Case discharged.
STANLEY, J., did not sit. *Page 346